This is a companion case with the Otto Heinze  Co. and Manhattan Cloak and Suit Company cases, this day decided.
There is but one material difference in the facts of this case from the others named; but that difference is of such gravity as demands a different disposition of the case. In this case appellants brought suit in Lamar County on their entire account against Munzesheimer  Klein, except $180 worth of goods, which were stopped in transitu, without either giving credit or deducting the items of goods taken back in the claim suit, *Page 398 
and recovered judgment for the full amount sued for. This judgment had been fully satisfied at the time of the trial of this cause, and thereby appellants' right to the property in question had been released and extinguished.
The judgment of the lower court should be affirmed, and it is so ordered.
Affirmed.
This case did not reach the Reporter with the other October cases.